DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/20/2022 has been entered.  The 112(b) rejections previously set forth are withdrawn in view of the amendment.  Claims 1-27 are pending in the application.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding dissolution are, as currently understood, not commensurate in scope with the claims.  The claims do not appear to exclude any dissolution steps which might follow the extraction steps, and while the specification may teach that dissolution is not desired, such limitations may not be read into the claims when the claims are silent to such a feature.  As noted in the remarks, in the cited paragraph of Thompson e.g. [0021], a step of dissolving the plastic may occur after the extraction steps are complete (see the preceding section e.g. [0020], after extraction the plastic is separately taken for further processing e.g. dissolution).  As such, the process taught by Thompson still satisfies the broadest reasonable interpretation of the claims.
Additionally, regarding the alternative ground of rejection (Mundt in view of Pivenko and Thompson), as best understood such combination would render the process obvious even if it were interpreted to exclude a dissolution step, as Mundt does not require a dissolution step as currently understood, and in that combination Thompson is cited only for the concept of repeating extraction steps to increase recovery.  As such, even in the case where the claimed process were interpreted as excluding a dissolution step, the claimed process would have been obvious to one of ordinary skill in the art.

Claim Interpretation
Claim 9 recites a range for solvent ratio (i.e. solvent mass to plastic mass) of greater than about 5:1 and less than about 100:1.  Claim 1, to which it depends, recites a ratio of less than about 5:1.  This is not considered indefinite, because the claim language clearly states that the ratio in claim 1 is referring to the ratio per stage, and the ratio in claim 9 is referring to the ratio taken across all stages i.e. including the total solvent volume used by all stages.  However, because of this, claim 9 is interpreted as implicitly requiring the presence of more than one stage, because embodiments with only one stage would render claim 9 in conflict with claim 1.  If this limitation is not intended to be read into the language of claim 9, the range present in claim 9 should be expanded to allow for embodiments in which only one stage is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 9. 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US PGPub 2009/0209667 A1).
	With respect to claim 1, Thompson teaches a process for recycling a PVB resin including purifying [Abs] to remove contaminants via extraction.  An example is provided [0054-0058, Example 1] in which plasticizers are extracted using a hexane/ethyl acetate solvent blend, with 672 g solvent vs 220 g of solids, of which 30-35% is estimated to be glass (implying 143-153 g PVB and a solvent:plastic mass ratio between 4.4:1 and 4.7:1).  Extraction temperature is 40°C which is understood to be below the primary melting point of PVB (i.e. 90-120 °C) such that this represents a packed leaching extraction.  The process occurs at atmospheric pressure in an open vessel, and is assessed as removing 78% of the plasticizer [0058].  The plasticizers include at least phthalates in the form of di-isooctyl phthalate [0057].
	Given the broadest reasonable interpretation, Thompson is therefore understood to anticipate the claimed invention.
	With respect to claim 3, the process occurs in a single stage.
	With respect to claim 4, the process may be applicable to post-consumer film [0005].
	With respect to claim 8, as the extraction make be carried out for a period of  4 hours i.e. 240 minutes.
	With respect to claim 9, Thompson teaches an example [0059, Example 2] in which a portion of the solvent is removed and replaced during each sample interval (e.g. every 30 minutes), which suggests about 8 stages and therefore an overall ratio of greater than 5:1 but less than 100:1 (a 75/25 mixture of hexane and ethyl acetate at a mass of 672 g would represent more than 400 mL of initial volume, but even taking the entire volume and replacing it at each sample would imply a total solvent mass across all stages of about 5400 g leading to a ratio on the order of 25:1 at most). 
	With respect to claim 14, as above the process employs a mixture of organic solvents i.e. hexane and ethyl acetate.
	With respect to claim 19, as above the process would occur at about atmospheric pressure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, 17, 20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Pivenko et al (Recycling of plastic waste: Presence of phthalates in plastics from households and industry, Waste Management 54, 2016).
With respect to claim 2, Thompson teaches as above including removal of plasticizers including phthalates, but is silent to removal of the claimed contaminants e.g. 2-ethylhexyl phthalate.
However, Pivenko examines plastics recycling from household and industrial sources, particularly extraction of phthalates [Abs], and teaches that 2-ethylehxyl phthalate (alternatively named diethylhexyl phthalate, DEHP) represents among the most commonly encountered plasticizers in the analyzed samples [Abs, pg. 44, 1. Introduction, Abbreviations].  In view of this, it would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to act on plastics in which DEHP is present because Thompson already teaches a desire to remove plasticizers including phthalates and, as in Pivenko, DEHP is a common phthalate plasticizer for which extraction is feasible.
With respect to claim 11, Thompson teaches as above including post-consumer waste may be a field of interest, but is silent to specifically post-industrial waste, post-commercial waste, or post-household waste.  Thompson does teach treatment of PVB interlayer which at minimum suggests the treatment of films [0005].
However, as discussed above, Pivenko examines phthalate contamination of post-industrial and post-household plastics, and extraction thereof, such that treatment of e.g. post-household plastics as a particular form of post-consumer plastics would at minimum have been an obvious field in which to apply Thompson’s taught process. 
With respect to claim 17, Thompson teaches as above but is silent to the use of methylene chloride as a solvent.
However, Pivenko teaches extraction of phthalates from plastics and employs methylene chloride (alternatively named dichloromethane, DCM) as the solvent because it is demonstrated as providing high recovery yields [pg. 46, 2.3 sample extraction and chemical analysis).
It would have been obvious to one of ordinary skill in the art to employ DCM alone or in combination with other solvents in Thompson’s taught process because, as in Pivenko, it is capable of extracting phthalates with high recovery yield.
With respect to claim 20, see the rejection of claim 17 above.  At least when DCM is employed as a component of the solvent, the temperature taught by Thompson e.g. about 40°C would be about the normal boiling point of the leaching solvent.
With respect to claim 23, as above Thompson teaches operating conditions broadly consistent with the claim requirements i.e. about atmospheric pressure, temperature within the claimed range, extraction time of about 4 hours, and solvent ratio between 5:1 and 100:1 for examples e.g. example 2 in which multiple stages are employed.  As above, the solvents employed may comprise ethyl acetate and, further, the use of ethyl acetate as a sole solvent (if required by the claim) is at least suggested as an alternative.  As above, in view of Pivenko, extraction of DEHP would have been obvious to one of ordinary skill in the art.
Regarding the removal efficiency of about 55%, if this is intended to exclude higher removal efficiencies, Thompson teaches that the amount of material extracted may increase over time during a treatment cycle [0059] such that the tradeoff between extraction time and removal efficiency would have been obvious for one of ordinary skill in the art to optimize e.g. to achieve a sufficient level of extraction more quickly.  Further, because increasing the volume of fresh solvent improves the efficiency (comparing example 1 to example 2), one of ordinary skill in the art would recognize that a tradeoff between solvent volume and removal efficiency may be suggested and such a tradeoff would further have been obvious to optimize e.g. to achieve a sufficient level of extraction with reduced cost.  In either case, the claimed removal would have been obvious for one of ordinary skill in the art absent further clarification of the operational parameters required to achieve such removal.
With respect to claim 25, as above Thompson teaches operating conditions broadly consistent with the claim requirements i.e. about atmospheric pressure, temperature within the claimed range, extraction time of about 4 hours, and solvent ratio between 5:1 and 100:1 for examples e.g. example 2 in which multiple stages are employed.  As above, the solvents employed may comprise hexanes and, further, the use of hexane as a sole solvent (if required by the claim) is at least suggested as an alternative.  As above, in view of Pivenko, extraction of DEHP would have been obvious to one of ordinary skill in the art.
Regarding the removal efficiency of about 55%, if this is intended to exclude higher removal efficiencies, Thompson teaches that the amount of material extracted may increase over time during a treatment cycle [0059] such that the tradeoff between extraction time and removal efficiency would have been obvious for one of ordinary skill in the art to optimize e.g. to achieve a sufficient level of extraction more quickly.  Further, because increasing the volume of fresh solvent improves the efficiency (comparing example 1 to example 2), one of ordinary skill in the art would recognize that a tradeoff between solvent volume and removal efficiency may be suggested and such a tradeoff would further have been obvious to optimize e.g. to achieve a sufficient level of extraction with reduced cost.  In either case, the claimed removal would have been obvious for one of ordinary skill in the art absent further clarification of the operational parameters required to achieve such removal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al with evidence from or in view of Brooks et al (US 5,540,244).
Thompson teaches as above including application of the process to treatments of films, but is silent to the average surface area to volume ratio of at least 1 mm-1.
However, Brooks teaches reclamation of plastic films [Abs] and teaches that post-consumer plastic recycling can be difficult because thin plastic films typically have very high surface area to volume ratios [Col. 1 lines 28-42] which can hinder removal of contaminants.
As such, Thompson’s teaching of films may at minimum imply a high surface area to volume ratio consistent with the claim requirements, as this is a feature of thin films.  Alternatively, see MPEP 2144.04 IV.A-B; changes in size and shape are generally obvious to those of ordinary skill in the art.  Further, in view of Brooks, one of ordinary skill in the art would recognize that very thin films with high surface areas are materials for which advanced purification processes may be necessary, because they represent materials for which contaminant removal may be difficult, such that treatment of high surface area films would at minimum have been obvious for Thompson’s taught process.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Gecol et al (Deinking of Water-Based Ink Printing from Plastic Film…, Journal of Surfactants and Detergents, 2002) with evidence from or in view of Brooks et al.
Thompson teaches as above.  Regarding the surface area to volume ratio, see the rejection of claim 5 above; the limitation is either implicit e.g. to the recitation of films as in Thompson or would have been obvious in view of Brooks.  Thompson but is silent to a washing step such as a de-inking step which removes the majority of loosely bound surface contamination and results in a delta E of less than about 10%.
However, Gecol teaches plastic film packaging for reuse and teaches processes to remove ink from the polymer surface, to avoid reducing the quality of the polymer [Abs] and examines various performance metrics including delta E (DE*) values compared to various materials and operational parameters, including e.g. surfactant HLB value, soaking, agitation time, and the like.
It would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to include a deinking step because, as in Gecol, deinking may improve the quality of the polymer for reprocessing and may be achieved using e.g. surfactants and the like, and in view of Gecol selection of appropriate operating conditions to balance e.g. DE* value with required operation time, chemical cost, etc. would have been obvious to one of ordinary skill in the art.  Regarding the removal of loosely bound material, if such result is not an inherent result of the deinking process (particularly with the presence of surfactants), because the purpose is to remove surface contaminants then at minimum maximizing the removal of loose contaminants would have been obvious to one of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Mathys et al (US PGPub 2014/0148625 A1).
Thompson teaches as above and teaches using a solvent and/or plasticizer recovery unit [0020] to separate the solvent from the plasticizer after extraction.  Thompson is silent to a process employing physical adsorption or absorption such that the solvent could be reused after separation.
However, Mathys teaches various systems and methods for solvent extraction e.g. to remove solvents from organic materials [Abs] and teaches that ideally, solvent employed will be capable of being recycled and reused in the process but may require some regeneration, where regeneration can take various forms including adsorption using a solid adsorbent [0093].
Because Thompson teaches that separation after extraction is useful but does not particularly limit the particular method of separation, it would have been obvious to one of ordinary skill in the art to look to the art for useful means of separating contaminants from an extraction solvent, and in view of Mathys to apply separation process such as solid adsorption to allow for regeneration of the solvent such that it may be in condition for reuse in the extraction process.
Claims 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al.
With respect to claim 12, Thompson teaches that the extraction can take many forms including simple batch with agitation e.g. as in examples, or immersion baths, or columns [0018].  As such, the use of immersion leaching is taught or at least suggested by Thompson.
With respect to claims 12, 15, 16, and 18, Examiner notes that the term “is” i.e. “the leaching solvent is” may be broadly interpreted as “comprises,” in particular because the claim language is otherwise open-ended (“is at least one of”) such that “consists of” or “consists essentially of” would not be considered reasonable interpretations.
See the rejection of claim 1 above.  Thompson teaches examples which employ a mixture of hexane and ethyl acetate, which would therefore comprise both an oxygenated solvent (ethyl acetate) and a hexane.  As such, given the broadest reasonable interpretation, claims 15, 16, and 18 may be anticipated by the taught examples.
Alternatively, Thompson teaches that while the mixture of hexane and ethyl acetate is employed in various embodiments, more broadly various solvents may be employed, including acetone, hexane, methyl acetate, ethyl acetate, toluene, heptane, and any combinations thereof [0016].
As such, employing e.g. only oxygenated solvents (acetone, ethyl acetate, or mixtures thereof) or only hexane, heptane, and the like (alone or in mixtures thereof) at minimum represent obvious alternatives already suggested by Thompson for one of ordinary skill in the art to employ, such that the invention of claims 15, 16, and 18 would at minimum have been obvious over the teachings and suggestions of Thompson.
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Fischer et al (US PGPub 2003/0146547 A1) and/or Erbes et al (US PGPub 2017/0081481 A1).
Thompson teaches as above but does not specify that any of the extractions are percolation extractions.
However, Erbes teaches processes for drying particular polymers which include extraction steps, and teaches that for fine extraction steps to remove e.g. salts and solvents, a carousel extractor may be employed [0062-0063].  Fischer similarly teaches treatment of plastics and in particular waste for e.g. recycling [Abs] and teaches carousel extractors may be useful for extraction from waste pellets e.g. using hexane solvent at suitable temperature and residence time [0042].  As best understood, according to the instant specification, carousel extractors represent a form of percolation extraction [pg. 32] and it would have been obvious to one of ordinary skill in the art to employ such extractors in Thompson’s taught process because Thompson does not particularly limit the extractor design and Erbes and Fischer teach such extractors as useful for plastic extraction applications.  See further MPEP 2143 I.B; simple substitution of one known extractor configuration for another would have been obvious to one of ordinary skill in the art.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Farmer et al (US 5,739,270) and Pivenko et al.
See the rejection of claim 23 above.  Thompson teaches or suggests separations with conditions similar to the claim requirements and, in view of Pivenko, removal of DEHP would have been obvious to one of ordinary skill in the art.  Thompson is silent to an operating pressure of above 9 atm (or above 68 atm) and to the use of DME (or CO2) as the solvent.
However, Farmer teaches methods for continuously separating contaminants and the like from a plastic e.g. to recover a purer polymer [Abs] and teaches that dimethyl ether (DME) may be employed as a working fluid to extract contaminants from the plastic, and that extraction takes place at suitable temperature and pressure to render the working fluid a liquid or a critical/supercritical fluid [Col. 3 line 61-Col. 4 line 2], where the working fluid is preferably a gas at room temperature.  The working fluid (exemplary: CO2) may then be separated from contaminants conveniently by e.g. distillation to allow for reuse [Col. 5 lines 20-45].
It would have been obvious to one of ordinary skill in the art to modify Thompson’s taught process to employ DME or CO2 as the extraction solvent because, as in Farmer, such solvents are useful for extraction of contaminants in polymer purification processes and, beneficially, such solvents can be easily recovered as they are gases at room temperature and distillation to recover them for reuse is viable.  When employing these solvents, selection of an appropriate extraction temperature and pressure to render them liquid (or critical/supercritical) would have been obvious in view of Farmer.
Regarding the removal efficiency of about 55%, if this is intended to exclude higher removal efficiencies, Thompson teaches that the amount of material extracted may increase over time during a treatment cycle [0059] such that the tradeoff between extraction time and removal efficiency would have been obvious for one of ordinary skill in the art to optimize e.g. to achieve a sufficient level of extraction more quickly.  Further, because increasing the volume of fresh solvent improves the efficiency (comparing example 1 to example 2), one of ordinary skill in the art would recognize that a tradeoff between solvent volume and removal efficiency may be suggested and such a tradeoff would further have been obvious to optimize e.g. to achieve a sufficient level of extraction with reduced cost.  In either case, the claimed removal would have been obvious for one of ordinary skill in the art absent further clarification of the operational parameters required to achieve such removal.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al in view of Pivenko et al, Gecol et al, Brooks et al, and Perry et al (Leaching - Perry's chemical engineers' handbook. McGraw-Hill, 2008).
An excerpt from Perry’s handbook covering the referenced pages is provided with this action.
See the rejections above for the teachings of Thompson, Gecol, and Brooks.  As above, a method of treating plastic to remove impurities e.g. DEHP via solvent extraction with e.g. ethyl acetate would have been obvious over Thompson in view of Pivenko.  In view of or as evidenced by Brooks, treatment of high surface area films would be implicit or obvious.  Further, Brooks teaches that purified plastic flakes may, after being devolatilized, be melt filtering and extruding to form plastic pellets with higher density for further use [Col. 8 lines 14-36], such that adoption of such a processing step on the purified plastic taught by Thompson would have been obvious to one of ordinary skill in the art.  As in Gecol, washing to deink would have been obvious to allow for improvement in the purity of the plastic, and optimization to reach a particular DE* value would have been obvious based on the various parameters examined by Gecol.  Regarding extraction temperature, such a limitation would appear to be an obvious engineering choice i.e. to balance solvent stability with extraction performance; Thompson already identifies that temperature may affect solubility in other steps in the process [0027] such that optimizing temperature to control solubility of contaminants would similarly have been obvious to one of ordinary skill in the art.  Thompson and the rest are silent to the use of a Hildebrandt Continuous Counter-Current Extractor.
However, Thompson explicitly references the teachings of Perry regarding suitable embodiments of extractor for e.g. screw-conveyor extractor designs [0019].  Perry [18-55] teaches various leaching processes for extraction using solvent on a solid material, and teaches that screw-conveyors generally represent a class of continuous leaching systems, and identifies specifically the HIldebrandt total-immersion extractor [18-57, 18-58, Fig. 18-80] as an example with useful features such as a perforated screw which allows for countercurrent solvent flow and screws which compact the feed, where such compaction and countercurrent flow represent advantages so long as the feed is relatively light and permeable.
Because Thompson explicitly references the teachings of Perry, it would have been obvious to one of ordinary skill in the art to employ an extractor design of the types taught by Perry to Thompson’s taught system, and selection of the Hildbrandt design would have been obvious in view of the benefits taught therein, particularly when employing a feed of light, permeable materials such as plastics.

Claims 1-4, 8, 9, 11, 13-16, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mundt et al (EP 3418328 A1) in view of Pivenko et al and Thompson et al.
	With respect to claims 1 and 2, Mundt teaches methods of PVB cleaning and/or upgrading from post-consumer and post-industrial sources [Abs] by extracting with liquid or supercritical CO2.  In examples [0116-0118, Example 1] Mundt teaches treatment of about 50 kg of PVB with about 70 kg of CO2 (i.e. a ratio of about 1.4:1) for a time period of about 5 minutes at 20 °C and a pressure of 55 bar over atmospheric pressure (i.e. about 56 bar, or about 55 atm).  These conditions are understood to represent operation below the melting point of the plastic and therefore to represent a packed leaching extraction.  The step may be repeated multiple times [0120-0123, Table 1] and achieve around 50% or more removal of plasticizer.
	Mundt essentially differs from the instant claims in that Mundt does not teach the specific classes of contaminants and does not explicitly teach removal of at least about 55% of the contaminants.
	However, as above, Pivenko teaches that DEHP and phthalates in general represent an important class of chemicals e.g. plasticizers which should be removed during plastic recycling and which may be removed by extraction, such that removal of phthalates such as DEHP would have been an obvious goal in Mundt’s taught process.
	Further, regarding removal efficiency, Mundt already teaches removal of about 50% or more such that removal of 55% or more would have been obvious to one of ordinary skill in the art.  Additionally see Thompson which teaches removal via extraction of plasticizers and the like, and teaches that repeating a given extraction step multiple times with at least partial refresh of the solvent may increase the removal efficiency [0059] such that increasing the efficiency by providing further extraction steps would have been obvious to one of ordinary skill in the art as an improvement to Mudnt’s taught process.
	With respect to claim 3, Mudt suggests 3-12 stages [0120] and regardless, in view of Thompson selection of an appropriate number of stages would have been obvious to one of ordinary skill in the art.
	With respect to claim 4, as above Mundt teaches post-industrial or post-consumer PVB treatment and identifies films as common applications of PVB [0005-0006].  Further, as above, Thompson at least suggests film sources.
	With respect to claim 8, as above Mudt teaches operations of about 5 minutes per stage, and up to about 12 stages suggesting about 60 minutes of operation.  Futher, as in Thompson, optimization of the number of stages (and by extension the treatment time) would have been obvious to one of ordinary skill in the art.
	With respect to claim 9, as above Mundt teaches a ratio of about 1.4:1 per stage and teaches up to about 12 stages, suggesting an overall ratio of about 16.8:1, which lies within the claimed range.  Regardless, as in Thompson, optimization of the number of stages (and therefore the overall ratio) would have been obvious to one of ordinary skill in the art.
	With respect to claim 11, as above Mundt suggests post-industrial and post-consumer film, and further as above Pivenko examines post-household film as sources in need of treatment.
	With respect to claim 13, Mundt teaches extraction in agitated or rotating structures with very short extraction times e.g. 5 minutes at a time [0104, 0118] which may be considered a percolation extraction.  Alternatively, selection of an appropriate extraction time would have been an obvious optimization e.g. as suggested by Thompson.
	With respect to claims 14-16, Mundt teaches the use of CO2 i.e. an oxygenated solvent.
	With respect to claim 21, as above Mundt teaches pressures above atmospheric pressure e.g. around 55 atm.
	With respect to claim 22, as above Mundt teaches that the CO2 extraction may employ either liquid or supercritical CO2, such that operation above the critical temperature is at least suggested as an alternative.
	With respect to claim 26, as above Mundt at least suggests that supercritical CO2 may be employed, such that selection of appropriate temperature and pressure ranges would have been obvious to one of ordinary skill in the art.  Mundt further teaches numbers of stages and treatment times within the claimed ranges and, as above, at least suggests solvent ratios consistent with the claim requirements.  Further, as above, removal of DEHP would have been obvious in view of Pivenko, and optimization of the recovery e.g. by selecting an appropriate number of stages would have been obvious in view of Thompson, particularly as Mundt already teaches 50% recovery or greater.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mundt et al in view of Pivenko et al and Thompson et al, with evidence from or further in view of Brooks et al.
With respect to claim 5, Mundt teaches as above including application of the process to treatments of films, but is silent to the average surface area to volume ratio of at least 1 mm-1.
However, Brooks teaches reclamation of plastic films [Abs] and teaches that post-consumer plastic recycling can be difficult because thin plastic films typically have very high surface area to volume ratios [Col. 1 lines 28-42] which can hinder removal of contaminants.
As such, Mundt’s teaching of films may at minimum imply a high surface area to volume ratio consistent with the claim requirements, as this is a feature of thin films.  Alternatively, see MPEP 2144.04 IV.A-B; changes in size and shape are generally obvious to those of ordinary skill in the art.  Further, in view of Brooks, one of ordinary skill in the art would recognize that very thin films with high surface areas are materials for which advanced purification processes may be necessary, because they represent materials for which contaminant removal may be difficult, such that treatment of high surface area films would at minimum have been obvious for Mundt’s taught process.
With respect to claim 6, Mundt teaches above, including washing to remove any unwanted matter and particulates [0037] such that removal of loosely bound materials is at minimum obvious to one of ordinary skill in the art.  Regarding the surface area to volume ratio, see the rejection of claim 5 above; the limitation is either implicit e.g. to the recitation of films as in Mundt or would have been obvious in view of Brooks.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mundt et al in view of Pivenko et al and Thompson et al, further in view of Gecol et al, with evidence from or further in view of Brooks et al.
Mundt teaches above but is silent to a de-inking step which results in a delta E of less than about 10%.
However, Gecol teaches plastic film packaging for reuse and teaches processes to remove ink from the polymer surface, to avoid reducing the quality of the polymer [Abs] and examines various performance metrics including delta E (DE*) values compared to various materials and operational parameters, including e.g. surfactant HLB value, soaking, agitation time, and the like.
It would have been obvious to one of ordinary skill in the art to modify Mundt’s taught process to include a deinking step because, as in Gecol, deinking may improve the quality of the polymer for reprocessing and may be achieved using e.g. surfactants and the like, and in view of Gecol selection of appropriate operating conditions to balance e.g. DE* value with required operation time, chemical cost, etc. would have been obvious to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777